186 F.3d 1172 (9th Cir. 1999)
DEBBIE LAQUAGLIA, Plaintiff-Appellant,v.RIO HOTEL & CASINO, INC., a Nevada Corporation, Defendant-Appellee, andHANK MANCINI; JOHN SQUATRITO, Defendants.
No. 98-15834
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted May 14, 1999Decided August 9, 1999

Gus W. Flangas, Demetras & Flangas, Las Vegas, Nevada,  for the plaintiff-appellant.
Mark J. Ricciardi, Ricciardi & Paustian, Las Vegas, Nevada, for the defendants-appellees.
Appeal from the United States District Court for the District of Nevada  David W. Hagen, District Judge, Presiding. D.C.No. CV-95-01092-DWH.
Before: Warren J. Ferguson and Sidney R. Thomas, Circuit Judges, and Garr M. King,1  District Judge.
OPINION
FERGUSON, Circuit Judge:


1
Debbie Laquaglia ("Laquaglia") was the victim of repeated  sexual comments by her immediate supervisors at the Rio  Hotel & Casino, Inc. ("Rio"), where she worked as a dealer  and floor supervisor. After she resigned in May 1994, she  filed a charge with the Nevada Equal Rights Commission  ("NERC") contending that she was subject to sexual harassment in the workplace, in violation of Title VII of the Civil  Rights Act of 1964. The sole issue before the district court  was the timeliness of her discrimination complaint to the  Equal Employment Opportunity Commission ("EEOC").  Because the district court did not have Nevada's worksharing  agreement with the EEOC before it when it determined the  issue on summary judgment, we remand for reconsideration  of the timeliness of Laquaglia's claim.

I. BACKGROUND

2
Laquaglia began working for the Rio hotel in January 1990.  She alleges that after she was promoted from a dealer to a  floor person, two of her immediate supervisors, Hank Mancini  and John Squatrito, began making sexually inappropriate comments and unwelcome sexual advances to her. She complained to several other bosses with little result and later was  fired, allegedly because of a work-related mistake. The hotel  reinstated her to the same shift and, shortly thereafter, fired  Squatrito. Still, Laquaglia contends that the harassment continued, forcing her to resign on May 3, 1994.


3
On January 19, 1995--261 days after her resignation--Laquaglia filed a charge of discrimination with the  NERC on an intake form, which she signed and dated under  oath. Nevada's deadline for filing employment discrimination  claims with the NERC is 180 days from the last discriminatory act, and therefore her claim was time-barred under state  law.2 The NERC did not immediately forward her claim to the  EEOC, however.


4
Some four months later, on May 3, 1995, Laquaglia filled  out a formal charging document with the NERC. The formal  charging document was addressed to both the NERC and the  EEOC. Laquaglia, however, did not check off a box at the  bottom of the form, asking if she wanted the charge filed with  the EEOC. Nonetheless, the NERC forwarded her complaint  to the EEOC. The EEOC received it on May 22, 1995--384  days from her resignation from the Rio. On September 12,  1995, the EEOC dismissed Laquaglia's claim and sent her a  Notice of Right to Sue letter. The notice explained that the  agency dismissed her complaint for lack of evidence of a Title  VII violation, not for being time-barred.


5
Laquaglia filed this action within 90 days of receiving the  letter. The district court dismissed the Title VII claims against  the individual defendants and granted summary judgment for  the Rio on the timeliness issue. The only claim before us is the one against the Rio. The lower court concluded that  Laquaglia should have filed her complaint with the NERC  within 180 days, not 300 days, and therefore her Title VII  claims against the Rio were untimely.

II. DISCUSSION
A. Title VII Claims

6
Discrimination claims under Title VII ordinarily must  be filed with the EEOC within 180 days of the date on which  the alleged discriminatory practice occurred. 42 U.S.C.  S 2000e-5(e)(1). However, if the claimant first "institutes  proceedings" with a state agency that enforces its own discrimination laws--a so-called "deferral" state--then the  period for filing claims with the EEOC is extended to 300  days. Id.; see 29 U.S.C. S 626(d)(2).3 Charging parties have  the benefit of the 300-day time limit for filing their federal  claims even when they have missed the state's filing deadline  for submitting those claims to the state deferral agency. See  EEOC v. Commercial Office Prods. Co., 486 U.S. 107, 123  (1988) (holding that state time limits for filing discrimination  claims do not determine the applicable federal time limit).4 As  Nevada is a deferral state and Laquaglia first instituted proceedings with its anti-discrimination agency, the district court  wrongly concluded that her filing deadline was only 180 days.


7
The timeliness issue is much more complicated than  that, however. Title VII also requires that, in a state having its  own anti-discrimination agency, the state agency has a 60-day  period in which it has the initial right to process the discrimination claim. 42 U.S.C. S 2000e-5(c). The charge is not deemed filed with the EEOC until the expiration of 60 days,  unless the state agency has "earlier terminated " its proceedings. Id. See also 29 C.F.R. SS 1601.13(a)(4) (ii)(B) and  (b)(1). Practically speaking, this 60-day deferral provision  means that Laquaglia must have filed her claim with the  NERC within 240 days of the alleged discrimination to ensure  timely filing with the EEOC, or the state agency must have  terminated its proceedings before expiration of the 300-day  period. Laquaglia cannot satisfy the first part of the test since  her claim was filed with the NERC on the 261st day.


8
However, her claim still would be timely if the state  agency earlier terminated its proceedings. The Supreme Court  has held that a state "terminates" its proceedings if it has  waived the 60-day deferral period in a cooperative agreement--known as a worksharing agreement--between the  state agency and the EEOC. Commercial Office Prods., 486  U.S. at 112-122. Title VII authorizes the EEOC to enter into  these worksharing agreements with state agencies. See 42  U.S.C. S 2000e-8(b); 29 U.S.C. S 625(b); Commercial Office  Prods., 486 U.S. at 112. Precedent in this circuit, as well as  in every other circuit that has considered the issue, has found  waivers in these agreements to be self-executing, meaning  that a charge filed with the state agency before the 300-day  filing deadline expires is deemed automatically filed with the  EEOC on that same day. See Green v. Los Angeles County  Superintendent of Sch., 883 F.2d 1472, 1477-80 (9th Cir.  1989). See also Ford v. Bernard Fineson Dev. Ctr., 81 F.3d  304, 312 (2d Cir. 1996); Griffin v. City of Dallas, 26 F.3d  610, 613-14 (5th Cir. 1994); Worthington v. Union Pacific  R.R., 948 F.2d 477, 482 (8th Cir. 1991); Marlowe v.  Bottarelli, 938 F.2d 807, 814 (7th Cir. 1991); Trevino-Barton v. Pittsburgh Nat'l Bank, 919 F.2d 874, 878-79 (3rd Cir.  1990); EEOC v. Techalloy Maryland, Inc., 894 F.2d 676, 678  (4th Cir. 1990); Griffin v. Air Prods. and Chems., Inc., 883  F.2d 940, 943 (11th Cir. 1989). Consequently, Laquaglia  actually did not have to file a claim with the EEOC within  300 days; nor did the EEOC have to physically receive her  claim within that time period. She constructively filed a  timely claim with the EEOC on the 261st day if, in 1995,  Nevada and the EEOC had a worksharing agreement that  waived the 60-day deferral provision for her type of charge.

B. Worksharing Agreement

9
Although both parties urge us to apply the state-federal  worksharing agreement for first time on appeal, we decline to  exercise our discretion in this matter in order to allow the district court to apply the agreement in the first instance. On  remand, the district court should consider the fiscal 1995  NERC worksharing agreement, the agreement that existed  between the agencies at the time Laquaglia filed her charge.  In doing so, the court should apply the following legal standards.


10
As a matter of law, Laquaglia filed her claim with the  NERC on January 19, 1995. Neither party disputes that the  intake questionnaire she submitted on that date satisfied the  requirement of "filing a charge" for purposes of Title VII. See  29 C.F.R. S 1601.9 and 12(b). In addition, we previously have  held that a detailed, signed intake form, such as the one  Laquaglia signed under oath, may serve as a charge to initiate  administrative proceedings. See Casavantes v. California  State Univ., 732 F.2d 1441, 1442-43 (9th Cir. 1984). Consequently, her later failure to check off the box on the formal  charging document to send her claim to the EEOC is irrelevant to the timeliness issue.


11
Second, in the worksharing agreement, "dual-filed  charges" means charges that are filed with the state agency  and forwarded to the EEOC for filing. See Shumway v.  Hendricks, No. 93-CV-485, 1994 WL 672656, at *2  (N.D.N.Y. Nov. 28, 1994) (noting a provision in the New  York-EEOC agreement that explained dual-filed in this manner). Like other worksharing agreements, the one between  Nevada and the EEOC provides that each agency designates  the other as its agent for the purpose of receiving charges.  Worksharing Agreement, S II.A, p.2 (1995). Section III.A  contains a waiver of the NERC's exclusive right to process  "dual-filed" charges when those charges are to be "initially  processed by the EEOC."5 One category of charges the EEOC  has initial processing responsibility over is "all Title VII  charges received by the NERC 240 days or more" after the  discrimination ended. Worksharing Agreement, S III.A, p. 6.


12
In determining whether Laquaglia's claim was "dualfiled," it does not matter whether or not her January 19th  charge actually was forwarded to the EEOC--only whether it  was intended to be forwarded under the worksharing agreement. For purposes of the constructive filing of a charge with  the EEOC, it is irrelevant whether the state agency actually  followed the referral provisions in the agreement or erroneously began investigating a complaint that should have been  forwarded to the EEOC. See, e.g., Marlowe v. Bottarelli, 938  F.2d 807, 814 (7th Cir. 1991) (waiver is self-executing even  where state agency erroneously proceeded to process the claim). Waiver provisions in workshare agreements should  not be "contingent upon scrupulous compliance " with the  referral provisions; otherwise, claimants with potentially meritorious claims might be denied relief as a result of bureaucratic mix-ups. See Techalloy Maryland, Inc., 894 F.2d at 679.6


13
With that in mind, we read the worksharing agreement  at issue to grant dual-filed status to all Title VII charges  within the "mutual jurisdiction" of both the NERC and the  EEOC. Section II.B of the agreement requires the NERC to  refer all Title VII-related charges it receives to the EEOC  when the agencies have "mutual jurisdiction." The worksharing agreement does not define this term. The Rio hotel contends that the agencies did not have mutual jurisdiction  because the 180-day state filing deadline eliminated the  NERC's jurisdiction over claims filed past that deadline. We  reject this argument for several reasons.


14
First, the Introduction to the worksharing agreement sets  out the agencies' jurisdiction. Although entire statutes are  cited, Section I.A of the Introduction describes only the agencies' overlapping subject matter jurisdiction  to address certain  types of employment discrimination. Section I.B implies that  this subject matter jurisdiction is the "common jurisdiction"  of the agencies.


15
In addition, the Rio's understanding of "jurisdiction" would  be inconsistent with prior case law. The Supreme Court has  held that state-imposed filing deadlines do not influence federal Title VII time limits, and that filing a timely administrative charge is not a jurisdictional prerequisite to filing suit in  court. See Commercial Office Prods., 486 U.S. at 123; Zipes, 455 U.S. at 393. We also have recognized that "state time limits on filing court actions or other similar filing deadlines" are  not jurisdictional prerequisites. See Bouman v. Block, 940  F.2d 1211, 1220 (9th Cir. 1991) (emphasis added).


16
More importantly, the Rio's definition of "jurisdiction"  would conflict with the application of the worksharing agreement. As noted earlier, one provision of the NERC-EEOC  agreement grants the EEOC the right to pursue all Title VII  claims received by the Commission 240 days after  the last  alleged discriminatory practice. In drafting this provision, the  parties must have known that the Commission could not pursue a claim filed past the 180-day state filing deadline. This  provision, therefore, conflicts with a reading of "mutual  jurisdiction" that would bar federal remedies for a claimant  who missed the state filing deadline. That is, if the NERC  does not have jurisdiction to forward to the EEOC any Title  VII complaints filed with the state agency after 180 days, then  how can it also waive its "exclusive jurisdiction " to initially  process claims it receives after 240 days.7 The structure of  these provisions suggests that the agencies intended the  NERC to waive jurisdiction over untimely state charges filed  with it. See Marlowe, 938 F.2d at 811-14 (where worksharing  agreement was intended to effect state waiver of jurisdiction  over untimely complaints under state law, plaintiff's charge  was timely filed with the EEOC within 300 days, even though  filing at that time was outside the state filing deadline).


17
Prohibiting any remedy to claimants who file discrimination complaints with an appropriate state or federal agency  within the 300-day deadline is entirely at odds with the pur- pose of the worksharing agreement and with Title VII. These  agreements are intended to eliminate duplication of effort  between the agencies and to provide an efficient procedure for  claimants to seek redress for their grievances. See Green, 883  F.2d at 1479; Worksharing Agreement, S I.B, p. 2. In enacting  Title VII, Congress also intended the statute's procedural  requirements to be liberally construed in order to remedy  gender-based discrimination in the workplace and to preserve  a claimant's federal remedies in discrimination suits. See, e.g.,  Commercial Office Prods., 486 U.S. at 124 ("Title VII . . . is  a remedial scheme in which laypersons, rather than lawyers,  are expected to initiate the process."); Griffin, 883 F.2d at  944. A restrictive interpretation of "jurisdiction" would not  further those goals.

III. CONCLUSION

18
Because the district court did not consider the 1995  Nevada-EEOC worksharing agreement in granting summary  judgment for the employer, we remand for the court to determine whether Laquaglia's claim was timely filed. On remand,  the court should apply the agreement consistent with this  opinion.


19
REVERSED and REMANDED for further proceedings.



Notes:


1
 Honorable Garr M. King, United States District Judge for the District  of Oregon, sitting by designation.


2
 N.R.S. S 233.160(1)(b) states: "A complaint which alleges unlawful  discriminatory practices in . . . employment must be filed with the Commission not later than 180 days after the date of the occurrence of the  alleged practice."


3
 Section 2000e-5(e)(1) provides in part: "[I]n a case of an unlawful  employment practice with respect to which the person aggrieved has initially instituted proceedings with a State or local agency with authority to  grant or seek relief from such practice . . . , such charge shall be filed by  or on behalf of the person aggrieved within three hundred days after the  alleged unlawful employment practice occurred . . . ."


4
 As the Court noted, the statute's language requiring the complainant to  initiate proceedings with a state agency "with authority to grant or seek  relief" refers only to the enabling legislation that establishes state agencies, not to the statute of limitations. 486 U.S. at 122-23.


5
 As the EEOC interprets it, a state agency's waiver in a worksharing  agreement of initial processing rights for specified categories of charges  causes a charge within the waived category to be "filed" immediately with  the EEOC. See, e.g., Sofferin v. American Airlines, Inc., 923 F.2d 552, 557  (7th Cir. 1991); Green, 883 F.2d at 1479.


6
 The district court also might decide whether the facts of the case warrant application of the doctrine of equitable tolling. See Zipes v. Trans  World Airlines, Inc., 455 U.S. 385, 398 (1982) (compliance with filing  period is not a jurisdictional prerequisite to filing a Title VII suit, but is  subject to tolling). If the Commission failed to do what it told Laquaglia  it would do, and what it was supposed to do under the agreement--namely, immediately forward her claim to the EEOC--then  Laquaglia's claim might have been sent to the EEOC within the 300-day  period. See Brown v. Crowe, 963 F.2d 895, 899-900 (6th Cir. 1992)  (applying doctrine of equitable tolling where filing would have been  within the 300-day limit but for agency oversight and defendant was not  prejudiced). See also Worksharing Agreement, S III.D, p. 9 ("If it is apparent that one Agency might have jurisdiction when another does not, then  the Charging Party will be referred to the appropriate Agency.") (emphasis  added).


7
 The facts of this case also suggest that the NERC did not believe that  it lacked jurisdiction to forward a claim filed with it after 180 days. The  agency automatically forwarded Laquaglia's May 3, 1995 charge to the  EEOC.